        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 1 of 36



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ALEXANDER RHODES,                             :       CIVIL DIVISION
                                               :
                Plaintiff,                     :
                                               :       Civil Action No.: 2:19-cv-01366
        v.                                     :
                                               :
 NICOLE PRAUSE and LIBEROS LLC,                :       Electronically Filed
                                               :
                Defendants.                    :
                                               :
                                               :
                                               :
                                               :       JURY TRIAL DEMANDED

 DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS
  FOR LACK OF PERSONAL JURISDICTION PURSUANT TO FED.R.CIV.P. 12(b)(2)
 and/or ALTERNATIVE MOTION TO STRIKE PURSUANT TO CALIFORNIA ANTI-
 SLAPP STATUTE and/or ALTERNATIVE MOTION TO DISMISS FOR FAILURE TO
             STATE A CLAIM PURSUANT TO FED.R.CIV.P. 12(b)(6)

       AND NOW, Defendants, Nicole Prause and Liberos, LLC (“Liberos”), by and through

their counsel, file this Memorandum of Law in Support of Motion to Dismiss for Lack of Personal

Jurisdiction Pursuant to Fed.R.Civ.P. 12(b)(2) and/or Alternative Motion to Strike Pursuant to

California Anti-SLAPP Statute and/or Alternative Motion to Dismiss for Failure to State a Claim

Pursuant to Fed.R.Civ.P. 12(b)(6), stating as follows:

                                          OVERVIEW

       Plaintiff’s claims must be dismissed for three reasons. First, this Court lacks personal

jurisdiction over Dr. Prause and Liberos, as both Defendants are domiciled in California and the

statements at issue in this defamation action were not directed to Plaintiff as a Pennsylvania

resident. As such, Defendants do not have minimum contacts with Pennsylvania sufficient to

establish personal jurisdiction. Second, California’s anti-SLAPP statute, which applies to this




                                                   1
         Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 2 of 36



matter, serves as a bar to meritless defamation claims that are designed to curtail the exercise of

free speech rights on matters of public debate. Finally, Plaintiff’s claims fail as a matter of law.

                                  FACTUAL BACKGROUND

       This purported defamation matter arises from online posts made by Dr. Nicole Prause. 1

Plaintiff, Alexander Rhodes (hereinafter referred to as “Plaintiff” or “Rhodes”), is an individual

who resides in the greater Pittsburgh area. (Cmplt. ¶ 1). He is the founder and sole member of

NoFap, LLC, and operates a website called “NoFap”, which purports to engage in discussion with

others regarding pornography and the problems of excessive consumption and compulsive sexual

behavior. (Cmplt. ¶¶9-11). Rhodes maintains the NoFap website as well as a forum on Reddit (a

“subreddit”) devoted to the same topics. (Cmplt. ¶¶9-10). Likewise, Plaintiff maintains a Twitter 2

account at the handle @nofap, as well as his own personal Twitter account at the handle

@AlexanderRhodes.

       By his own account, Rhodes has “become a widely recognized figure” within the field of

excessive pornography viewing. (Cmplt. ¶ 12). Rhodes claims to have been interviewed for

articles about pornography addiction by Time Magazine, the Pittsburgh Post-Gazette and The New

York Times. (Cmplt. ¶ 14). He also states that he has been interviewed on NPR’s Here & Now,

Showtime’s Dark Net, CNN’s This is Life with Lisa Ling, and CBS’s The Doctors, which was film

in Los Angeles, California. (Cmplt. ¶ 15). Rhodes has also written an opinion piece in the

Washington Post, and his website NoFap has been featured in Esquire, Business Insider,

Cosmopolitan, and New York Magazine. (Cmplt. ¶18).




1
  All facts outlined in this Motion to Dismiss are taken from the Complaint and are accepted as
true for purposes of this Motion to Dismiss only. See Pinker v. Roche Holdings Ltd., 292 F.3d
361, 368 (3d. Cir. 2002); Bartholomew v. Fischl, 782 F.2d 1148, 1152 (3d. Cir. 1986).
2
  Twitter maintains an online social media platform that is based in California.
                                                  2
         Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 3 of 36



       Dr. Prause is a licensed psychologist and Harvard-trained addiction neuroscientist who

resides in Los Angeles, California. (Cmplt. ¶20). According to Plaintiff’s Complaint, Dr. Prause

frequently argues against the existence of “porn addiction” and pornography-induced sexual

dysfunctions. (Cmplt. ¶20). Dr. Prause is the founder and President of Liberos, LLC, also based

in Los Angeles, California, which is a sexual biotechnology company. (Cmplt. ¶21).

       Plaintiff’s claims are apparently based on a series of allegedly “False Statements” made

online by Dr. Prause regarding NoFap and alleged followers of the anti-pornography movement. 3

While Plaintiff alleges that Dr. Prause insulted and criticized Rhodes online for three years prior

to October of 2019, the Complaint and Exhibits thereto focus on the time period from

October 27, 2018 through the present. (Cmplt. ¶25). 4 Plaintiff alleges that Dr. Prause falsely

accused Rhodes of threatening to stalk Dr. Prause, cyberstalking Dr. Prause and other women,

harassing Dr. Prause, being subject to a restraining order, being misogynistic, and promoting the

“Proud Boys.” (Cmplt. ¶ 26). Plaintiff also claims that Dr. Prause reported Rhodes to the FBI for

his misconduct. (Cmplt. ¶ 27). Plaintiff alleges that Dr. Prause made misrepresentations to the

producers of the show The Doctors regarding Rhodes stalking her after Dr. Prause was asked to

be on the same episode. (Cmplt. ¶¶57-58). 5

       Plaintiff’s Complaint also contends that Dr. Prause has accused NoFap of being a hate

group, that NoFap promotes discrimination against protected groups, and supports misogyny and

antisemitism. (Cmplt. ¶ 28). Plaintiff collectively refers to all of the above (regardless of whether




3
  Many of these identical claims, including a claim that Dr. Prause was describing Rhodes violation
restraining orders, were made against Dr. Prause by Rhodes and others to the California Board of
Psychology. After a three-year investigation, all claims were dismissed as being without evidence.
4
  The Statute of Limitations for defamation actions in Pennsylvania is one year. 42 Pa.C.S.A.
§ 5523.
5
  Ultimately, Rhodes appeared on that episode and Dr. Prause declined to participate.
                                                 3
         Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 4 of 36



the statements are directed to NoFap, other individuals, or Rhodes himself) as the “False

Statements,” and attaches screenshots of these exchanges as Exhibit 1 to the Complaint. 6 (Cmplt.

¶ 28, Exhibit 1 to the Complaint). Rhodes contends that he personally does not promote misogyny,

violence against women, antisemitism, and does not personally associate with the “Proud Boys”.

(Cmplt. ¶¶ 34-38).

       Ultimately, Plaintiff claims that the “False Statements” were made by Dr. Prause with the

intent to harass and embarrass him personally. For the reasons more fully stated below, Plaintiff’s

claims fail as a matter of law.

                                     LEGAL ARGUMENT

       I.       STANDARD OF REVIEW

       On a Motion to Dismiss under Rule 12(b)(6), all allegations in the Complaint are accepted

as true and viewed in the light most favorable to the plaintiff. Bartholomew, 782 F.2d at 1152.

Viewing the allegations in that light, a motion under Rule 12(b)(6) will be granted where the

plaintiff can prove no set of facts that will entitle them to relief. Conley v. Gibson, 355 U.S. 41,

45-46 (1957).

       On a Motion to Dismiss under Rule 12(b)(2) based on lack of personal jurisdiction, the

allegations in the complaint are likewise accepted as true for purposes of the motion. Pinker, 292

F.3d at 368. However, a Rule 12(b)(2) motion does not require the Court to review only the face

of the pleadings; consideration of affidavits submitted by the parties is appropriate. Patterson by

Patterson v. FBI, 893 F.2d 595, 603-04 (3d. Cir. 1990). While a plaintiff need only present a

prima facie showing of personal jurisdiction initially, once such showing is countered by an



6
 Importantly, and as discussed further below, many of the online exchanges of which Plaintiff
complains are directed to and undertaken by the official NoFap Twitter account, not Rhodes
personally.
                                                 4
         Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 5 of 36



affidavit, the plaintiff must present similar evidence in support of personal jurisdiction. 7 Id.

(stating that “at no point may a plaintiff rely on the bare pleadings alone in order to withstand a

defendant’s Rule 12(b)(2) motion to dismiss for lack of personam jurisdiction . . . Once the motion

is made, plaintiff must respond with actual proofs, not mere allegations.”).

       II.     THIS COURT LACKS PERSONAL JURISDICTION OVER DEFENDANTS

       A federal district court may possess personal jurisdiction over a nonresident of the state

where the district court sits to the extent authorized by the law of that state. Provident Nat’l Bank

v. Cal. Fed. Sav. & Loan Ass’n, 819 F.2d 434, 436 (3d. Cir. 1987). Thus, a Pennsylvania plaintiff

may establish personal jurisdiction over a nonresident defendant pursuant to the Pennsylvania

long-arm statute, 42 Pa.C.S. §5301, et seq., and in particular Section 5322. Courts have determined

that, practically, for all intents and purposes, Section 5322(b) subsumes all of Section 5322(a), and

therefore a federal district court analyzing non-resident defendant contacts with the forum state

need only analyze those contacts under Section 5322(b). N.A. Water Sys., LLC v. Allstates

Worldcargo, Inc., 2014 U.S. Dist. LEXIS 146658, n.4 (W.D. Pa. 2014). Section 5322(b) provides

for jurisdiction based on the “most minimum contact with the Commonwealth allowed under the

Constitution of the United States.” 42 Pa.C.S. § 5322(b). Thus, the Court must essentially evaluate

whether subjecting the nonresident defendant to suit in Pennsylvania constitutes a violation of due

process. D’Jamoos v. Pilatus Aircraft Ltd., 566 F.3d 94 (3d. Cir. 2009). Under such an analysis,

there are two types of personal jurisdiction, general and specific.




7
 An affidavit is not necessary as Plaintiff has already admitted that Defendants are residents of
California. (Cmplt. ¶¶ 20-21).
                                                 5
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 6 of 36



       A. This Court lacks general jurisdiction over Dr. Prause and Liberos

       General jurisdiction arises when a defendant exercises “continuous and systematic contacts

with the forum.” Mellon Bank (EAST) PSFS, N.A. v. DiVeronica Bros., Inc., 983 F.2d 551, 554

(3d. Cir. 1993). A court may obtain general jurisdiction in two ways: either through the

defendant’s exercising continuous and systematic contacts with the forum state or, if the court

already possesses general jurisdiction over a corporation, the court may exercise jurisdiction over

an affiliated entity under certain circumstances (which is not applicable here). In re Chocolate

Confectionary Antitrust Litig., 602 F. Supp. 2d. 538 (M.D. Pa. 2009).

       Under the continuous and systematic test, a nonresident defendant must possess

“significantly more than minimum contacts.” Provident Nat’l Bank, 819 F.2d at 437. The Court

must evaluate factors such as whether the defendant sells products in the forum, maintains staff

there, derives significant revenue from the forum, or advertises in the forum. Clark v. Matsushita

Elec. Indus. Co., 811 F. Supp. 1061, 1067 (M.D. Pa. 1993). Other activities to be considered

include holding a business license in the forum, filing tax returns in the forum, owning land or

personal property in the forum, and employing an agent in the forum. See Farina v. Nokia, 578 F.

Supp. 2d. 740, 750 (E.D. Pa. 2008).

       As it concerns national/internet publications, the Third Circuit has consistently held that

such publications are insufficient to constitute continuous and substantial contacts with the forum

state. See Gehling v. St. George’s Sch. Of Medicine, Ltd., 773 F.2d 539 (3d. Cir. 1985); Reliance

Steel Prods. Co. v. Wastson, Ess, Marshall & Enggas, 675 F.2d 587 (3d. Cir. 1982). Indeed, in

Barrett v. Catacombs Press, 44 F. Supp. 2d 717 (E.D. Pa. 1999), the District Court concluded that

the Defendant, a resident of Oregon, who posted alleged defamatory information regarding

Plaintiff to her website and directed forum members to that information could not be sued in



                                                6
         Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 7 of 36



Pennsylvania as personal jurisdiction was lacking. The Court easily concluded that the high

threshold for general jurisdiction was not met simply by virtue of website and internet postings.

Id.

       Neither Dr. Prause nor Liberos have engaged in anything close to this type of activity

directed to Pennsylvania. Both Dr. Prause and Liberos are based in Los Angeles, California.

Neither Dr. Prause nor Liberos have an office or staff in Pennsylvania. More importantly, the

statements Plaintiff complains of were all posted on the Internet, making them nationally available,

and were not directed to any particular forum. The statements at issue here are akin to those at

issue in Barrett, and simply do not establish general jurisdiction over Dr. Prause or Liberos.

Plaintiff does not allege in the Complaint any continuous or systematic contact by Dr. Prause or

Liberos with Pennsylvania in order to establish general jurisdiction.

       B.      This Court lacks Specific Jurisdiction over Dr. Prause and Liberos

       For specific personal jurisdiction, the Court must undertake a three-part inquiry. First, the

Court must determine whether the nonresident defendant “purposefully directed its activities” at

the forum state. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985). Next, the litigation

at issue must “arise out of or relate to” one of those directed activities. Helicopteros Nacionales

de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984). Third, if the first two requirements have

been met, a court may consider whether the exercise of jurisdiction otherwise comports with fair

play and substantial justice. Burger King, 471 U.S. at 476.

       The first two factors examine the nonresident defendant’s minimum contacts with the

forum state, and the threshold requirement is that the defendant must have “purposefully availed

itself of the privilege of conducting activities within the forum State.” Hanson v. Denckla, 357

U.S. 235 (1958). A defendant’s contacts with the forum state must be a “deliberate targeting of



                                                 7
         Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 8 of 36



the forum.” O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 317 (3d. Cir. 2007). The

nonresident defendant must invoke the forum’s laws by directing a volitional act toward the forum.

Pinker v. Roche Holdings, Ltd., 292 F.3d at 370.

        Case law in the Third Circuit regarding specific jurisdiction over Internet postings has

consistently held that posting to a website or Internet forum, without more, is insufficient to

demonstrate the minimum contacts with a particular forum that is necessary to maintain personal

jurisdiction. See Remick v. Manfredy, 238 F.3d 248, 259 n.3 (3d. Cir. 2001) (noting that the mere

posting of information or advertisements on an Internet website does not confer nationwide

personal jurisdiction); Gorman v. Jacobs, 597 F. Supp. 2d 541 (E.D.Pa. 2009) (finding lack of

personal jurisdiction on defamation claims where the internet forum was not Pennsylvania-specific

and the content of the postings were not specifically targeted at Pennsylvania); Pacheco v. Padjan,

2017 U.S. Dist. LEXIS 119166 (E.D.Pa. 2017) (finding lack of personal jurisdiction over a

defendant related to internet postings because such postings were not directed to Pennsylvania

specifically).

        In Barrett, a case strikingly similar to this matter, the District Court analyzed the varying

case law on whether passive website advertisements and Internet postings conferred jurisdiction,

and concluded that simply posting something on the Internet, even if allegedly defamatory, was

not sufficient to confer personal jurisdiction. Barrett, 44 F. Supp. 2d at 728. The Court reasoned

that, if posting to the Internet constituted sufficient minimum contacts, then any Internet post

would confer national jurisdiction, and essentially undo the entire minimum contacts analysis. Id.

Further, the Court observed that, unlike magazine distributors who can pick and choose the forums

to which they distribute (and who receive revenue in exchange for the distribution) once a post is

made to the Internet it is available to all and particular forums cannot be bypassed. Id. The Court



                                                  8
          Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 9 of 36



also focused on the fact that the nature of the defendant’s conduct was non-commercial; she did

not actively avail herself of Pennsylvania for the privilege of conducting business in the state by

virtue of the postings on her website and Internet forums. Id.

         Even more similar to this matter, the Court in Barrett observed that the defendant’s alleged

defamatory statements were directed to the plaintiff in his capacity as a well-known national figure

as an advocate against healthcare fraud, and were not in any way directed to him in his capacity as

a Pennsylvania resident. Id. at 729. The Court held that even two direct email communications

between the defendant and the plaintiff in Barrett did not constitute defendant directing any

conduct toward the forum of Pennsylvania for purposes of the personal jurisdiction analysis. Id.

For similar reasons that Court in Barrett also held that the fact that the plaintiff may have

experienced the harm in his residence in Pennsylvania was insufficient to confer jurisdiction. Id.

at 731 (citing Santana Prods. Inc. v. Bobrick Washroom Equip., 14 F. Supp. 2d 710 (M.D. Pa.

1998) (noting that unless the forum of Pennsylvania is deliberately targeted, the fact that harm is

felt in Pennsylvania from conduct occurring outside of Pennsylvania is never sufficient to satisfy

due process)).

         Here, Dr. Prause, whether acting in her own capacity or on behalf of Liberos, did not

purposefully avail herself of the Pennsylvania forum. None of the comments or internet postings

complained of were directed to this forum in particular, but were all nationally viewable and

directed to either Rhodes or more accurately NoFap on a wider, more general scale. In fact, as

argued further below, many of the comments and exchanges of which Plaintiff complains were not

directed at and did not involve Rhodes directly, but rather NoFap and those involved in the NoFap

forum.    This further demonstrates that none of the activities of which Rhodes complained

constituted Dr. Prause or Liberos directing a volitional act toward this forum or towards Rhodes



                                                  9
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 10 of 36



as a citizen of Pennsylvania. Indeed, Pennsylvania is not mentioned anywhere in any of the online

exchanges. Dr. Prause did not post any of her comments or information for the purposes of doing

business in Pennsylvania. Her postings are strikingly similar to those at issue in Barrett where the

Court straightforwardly concluded that it lacked personal jurisdiction over the defendant. The

same conclusion should hold here.

        Accordingly, Defendants request that this Court dismiss this matter for lack of personal

jurisdiction.

        III.    MOTION TO STRIKE THE COMPLAINT PURSUANT TO THE
                CALIFORNIA ANTI-SLAPP STATUTE

        Alternatively to the above, should this Court conclude that it has personal jurisdiction in

this matter, the claims must nonetheless be dismissed pursuant to the California anti-SLAPP

statute. In this diversity matter, pursuant to the Erie doctrine, this Court must undertake a choice

of law analysis to determine what substantive law to apply to this litigation. The choice of law

rules that are applied to make this determination are those choice of law rules of the forum state,

in this case Pennsylvania. As illustrated further below, applying Pennsylvania choice of law rules

to this matter results in the conclusion that California has the most significant interests in this

matter, and therefore California substantive law applies. California law contains what is known

as an anti-SLAPP (Strategic Lawsuit Against Public Participation) statute, which acts as a method

of dismissing meritless lawsuits filed against defendants for the exercise of their First Amendment

rights. Application of the California anti-SLAPP statute to this matter demonstrates that dismissal

is required.




                                                10
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 11 of 36



       A.      Choice of Law Analysis – California Substantive Law Applies

               1.      A Conflict Exists Between Pennsylvania and California Law

       A federal court sitting in diversity applies the choice-of-law rules of the forum state, here

Pennsylvania. The first step under a Pennsylvania choice of law analysis is to determine whether

a conflict exists between the laws of the competing states. See Auto-Owners Ins. Co. v. Stevens &

Ricci Inc., 835 F.3d 388 (3d. Cir. 2016). If the laws of the two states are the same, then there is

no conflict and the choice of law analysis is unnecessary. Pac. Employers Ins. Co. v. Glob.

Reinsurance Corp. of Am., 693 F.3d 417 (3d. Cir. 2012).

       Here, Pennsylvania does not have an anti-SLAPP statute that governs defamation actions

such as the instant matter. In contrast, California law contains an anti-SLAPP statute in order to

protect its citizens from having to defend meritless lawsuits designed to curtail their free speech

rights under the First Amendment. 8 As such, a conflict exists between the two jurisdictions. See

e.g., Alley v. MTD Prods., 2017 U.S. Dist. LEXIS 208742 (W.D.Pa. 2017) (noting that a conflict

existed between Pennsylvania and Ohio in a product liability action where Ohio law contained a

statute of repose on such actions and Pennsylvania did not).

               2.      The Conflict Between Pennsylvania and California is a “True” Conflict

       If a conflict exists, the court must next determine whether that conflict is “true,” “false,” or

“unprovided for.” Stanford v. Nat’l Grange Mut. Ins. Co., 2014 U.S. Dist. LEXIS 199061 (E.D.Pa.

2014). A “true” conflict exists where both states have an interest in applying their own law. Atl.




8
  California’s anti-SLAPP statute, Cal. Civ. Proc. Code 425.16, was passed in response to the
Legislature’s finding that there has been a “disturbing increase in lawsuits brought primarily to
chill the valid exercise of the constitutional rights of freedom of speech and petition for the redress
of grievances.” The Legislature also found that it is in the “public interest to encourage continued
participation in matters of public significance, and that this participation should not be chilled
through abuse of the judicial process.”
                                                  11
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 12 of 36



Pier Assocs., LLC v. Boardakan Rest. Partners, 647 F. Supp. 2d 474 (E.D.Pa. 2009). If there is a

true conflict, then a court must examine the “policies and interests underlying the particular issue

before the court” and apply the law of the state with the “most interest in the problem.” AmQuip

Crane Rental, LLC v. N.L. Carson Constr. Co., 241 F.Supp. 3d 530 (E.D.Pa. 2017).

        A “false” conflict exists where only one jurisdiction’s interests would be impaired by the

application of the other jurisdiction’s law. Wolfe v. McNeil-PPC, Inc., 703 F. Supp. 2d 487 (E.D.

Pa. 2010). In such a scenario, the court must apply the law of the state whose interests would be

harmed if its law were not applied. Lacey v. Cessna Aircraft Co., 932 F.2d 170, 187 (3d. Cir.

1991). A conflict is “unprovided for” when neither state has an interest in applying its own law.

Atl. Pier Assocs., 647 F. Supp. 2d at 487. In that case, the court applies the law of the place of the

wrong. Budget Rent-A-Car Sys., Inc. v. Chappell, 407 F.3d 166, 170 (3d. Cir. 2005).

        A true conflict between California and Pennsylvania law exists here. Pennsylvania has an

interest in providing redress to its citizens for harm allegedly inflicted upon them by defamatory

statements. By not passing a statute similar to the California anti-SLAPP legislation, Pennsylvania

has made a policy determination that protecting its citizens from alleged defamatory comments

outweighs the interest in providing defendants a method of quickly dismissing meritless lawsuits

that masquerade as defamation claims but that are really designed to curtail the rights of free speech

guaranteed by the First Amendment. Likewise, California has a strong interest in protecting its

citizens from defamation lawsuits brought with the intention of chilling free speech and public

discourse on issues of public importance. As both jurisdictions have an interest in seeing their

laws applied to this matter, this constitutes a “true” conflict.

        The fact that the conflict consists of an affirmative statutory enactment by California and

a decision not to enact a similar statute in Pennsylvania does nothing to lessen the “true” nature of



                                                  12
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 13 of 36



the conflict. In Alley v. MTD Prods., the Court found a true conflict between Pennsylvania and

Ohio law concerning a product liability action where Ohio had enacted a ten year statute of repose

on such claims and Pennsylvania had not. Alley, 2017 U.S. Dist. LEXIS 208742, at *8. The Court

in Alley reasoned that the policy consideration in Ohio enacting their statute of repose and

Pennsylvania’s decision not to enact one constituted a true conflict for purposes of choice of law

analysis, as each state’s position reflected a policy decision that each state had an interest in

applying to the matter before the court. The same is the case here, where California has a strong

interest in protecting its citizens from meritless defamation lawsuits via its anti-SLAPP legislation

and Pennsylvania has an interest in providing redress for its citizens via defamation claims. Thus,

this matter presents a true conflict between California and Pennsylvania law.

               3.      California’s Interest in Applying its Law Outweighs Pennsylvania’s Interest
                       in Applying its Law.

       As a true conflict exists, the Court must determine which state has the “greater interest in

the application of its law.” Harris v. Kellogg, Brown & Root Servs., Inc., 151 F. Supp. 3d 600,

611 (W.D. Pa. 2015). Pennsylvania applies a “flexible rule which permits analysis of the policies

and interests underlying the particular issue before the court” and directs courts to apply the law

of the state with the “most interest in the problem.” Hammersmith v. TIG Ins. Co., 480 F.3d 220,

227 (3d Cir. 2007) (quoting Griffith v. United Air Lines, Inc., 416 Pa. 1, 203 A.2d 796, 805-06 (Pa.

1964)). In applying this rule, if confronted with a true conflict, the Court must first consider each

state’s contacts as set forth in the Restatement (Second) of Conflict of Laws. See Hammersmith,

480 F.3d at 231. The Court then weighs “the contacts on a qualitative scale according to their

relation to the policies and interests underlying the [relevant] issue.” Shields v. Consol. Rail Corp.,

810 F.2d 397, 400 (3d Cir. 1987).




                                                  13
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 14 of 36



       Under Section 6 of the Restatement, the factors relevant to the choice of the applicable law

are:

               (a) The needs of the interstate and international systems,

               (b) The relevant policies of the forum

               (c) The relevant policies of other interested states and the relative interests of those

                   states in the determination of the particular issue

               (d) The protection of justified expectations

               (e) The basic policies underlying the particular field of law

               (f) Certainty, predictability and uniformity of result, and

               (g) Ease in the determination and application of the law to be applied.

Restatement (Second) of Conflict of Laws, Sec. 6. When evaluating these factors, the court must

take into account the following:

               (a) The place where the injury occurred

               (b) The place where the conduct causing the injury occurred

               (c) The domicile, residence, nationality, place of incorporation and place of

                   business of the parties, and

               (d) The place where the relationship, if any, between the parties is centered.

Restatement (Second) of Conflict of Laws, Sec. 145. In addition to applying the above factors and

determining which jurisdiction has the more significant relationship, the Court must also engage

in an “interests analysis,” where the Court considers the “interests and policies” that may be validly

asserted by each jurisdiction. Hammersmith, 480 F.3d at 235.

       Applying the above analysis demonstrates that California law has the more significant

interest and relationship to this matter such that its substantive law applies.



                                                  14
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 15 of 36



                a.     California’s Relevant Contacts are Stronger than Pennsylvania’s Relevant
                       Contacts under Section 145 of the Restatement

       Beginning with the factors under Section 145 of the Restatement, California has the

stronger contacts to this matter than does Pennsylvania. Section 145(a) of the Restatement asks

the court to look at the location of the injury. Here, the location of the injury is not particular to

Pennsylvania.    As described above, the alleged “False Statements” are largely directed to

Plaintiff’s NoFap website, which is not a Plaintiff in this matter. Moreover, even the comments

directed to or implicating Rhodes himself are directed to him in connection with the larger

discourse on the subject of pornography addiction and excessive use, and are not specifically

directed to him as an individual resident of Pennsylvania. While Rhodes may live in Pennsylvania,

the injury, if any, cannot fairly be described as having only occurred in Pennsylvania, particularly

given Rhodes’ self-proclaimed national notoriety. Therefore, this factor is neutral as any injury

that may have occurred is not anchored in any geographic location.

       Under Section 145(b), the Court must consider the place where the conduct causing the

injury occurred. Both Dr. Prause and Liberos are based in California, and the online postings and

Tweets made by Dr. Prause originated from California. As such, this factor weighs in favor of

applying California law.

       Under Section 145(c), the Court must consider the residence and/or place of business of

the parties. While Plaintiff maintains a residence in Pennsylvania, as described above the alleged

False Statements are made in the context of his larger status as a figure in a public debate. As

such, his residency in Pennsylvania is not directly related to any of the allegedly False Statements

or any injury allegedly suffered. Dr. Prause and Liberos are California residents and operate out

of California, are subject to California laws, and have an interest in having California law apply.

Accordingly, California has the stronger interest under Section 145(c).


                                                 15
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 16 of 36



        Under Section 145(d), the Court must consider the place of the relationship, if any, between

the parties. In this matter, the relationship of the parties, by the allegations in the Complaint, exists

entirely online in the context of exchanges of postings on Twitter and other online forums. These

postings are publicly viewable by anyone in the world with an Internet connection. As such, this

factor is neutral, and the parties’ relationship really has no central location.

        In considering the above factors under Section 145, they are either neutral or weigh in favor

of applying California law to this matter.

                b.      California’s Relationship to this Case is More Significant than
                        Pennsylvania’s Relationship under Section 6 of the Restatement

        The Court must next consider the factors outlined in Section 6 of the Restatement. A

consideration of these factors results in a conclusion that California has the more significant

relationship to this matter.

                        i.      Section 6(a) - The needs of the interstate and international systems

        This factor is not directly applicable to this matter and is therefore neutral.

                        ii.     Section 6(b) - The relevant policies of the forum

        In weighing this factor and focusing on the forum, Pennsylvania’s Legislature has chosen

not to enact an anti-SLAPP statute and has provided for recourse in the form of defamation actions

for allegedly injured plaintiffs. As such, this factor weighs in favor of applying Pennsylvania law.

                        iii.    Section 6(c) - The relevant policies of other interested states and the
                                relative interests of those states in the determination of the
                                particular issue

        California has a strong interest in having California law applied to this case. As illustrated

above, California has enacted an anti-SLAPP statute in order to protect its residents from meritless

lawsuits masquerading as defamation claims, for instance, while the real intention is to curtail free

speech rights. California’s anti-SLAPP statute, Cal. Civ. Proc. Code 425.16, was passed in

                                                   16
          Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 17 of 36



response to the Legislature’s finding that there has been a “disturbing increase in lawsuits brought

primarily to chill the valid exercise of the constitutional rights of freedom of speech and petition

for the redress of grievances.” The Legislature also found that it is in the “public interest to

encourage continued participation in matters of public significance, and that this participation

should not be chilled through abuse of the judicial process.” Were this matter brought in

California, the anti-SLAPP statute clearly would apply. Thus, this factor weighs in favor of

applying California law.

                         iv.    Section 6(d) - The protection of justified expectations

          Applying California law would protect the justified expectations of the Parties. Plaintiff,

a well-known figure in the field of pornography usage and excessive use, who operates a website

and subreddit online viewable to the entire world, could not have had a reasonable expectation that

any incident that may occur or alleged injury he may have experienced would be governed by

Pennsylvania law. Plaintiff, in his own Complaint, has indicated he has spoken on this topic in

various publications and internet sites that are distributed throughout the country and the world.

His entire exchange with Dr. Prause occurred online and has no physical connection to the

Commonwealth of Pennsylvania. Thus, Plaintiff could not have reasonably expected that the laws

of Pennsylvania would apply in this, or any other, dispute related to his online discourse in a public

debate.

          By contrast, Dr. Prause and Liberos have a justified and reasonable expectation that

California law would apply in connection with the alleged False Statements. Dr. Prause made the

alleged False Statements from California, in her professional capacity as a psychologist in

California and/or in connection with her California based business, Liberos. Dr. Prause was

exercising her rights of free speech under the First Amendment in commenting on the NoFap



                                                  17
          Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 18 of 36



group, and she maintained a reasonable and justified expectation that California law would govern

that speech. Accordingly, this factor weighs in favor of applying California law.

                       v.     Section 6(e) - The basic policies underlying the particular field of
                              law

          Examinations of the policies underlying both defamation law of Pennsylvania and

California as well as the anti-SLAPP statute weighs in favor of applying California law to this

matter.    Both California and Pennsylvania have the same law as it concerns a claim for

defamation. 9 As such, the policies in that regard are similar and application of California

defamation law or Pennsylvania defamation law would be the same. However, if California’s

substantive law is not applied, an important policy consideration made by the California

Legislature would be ignored in that the anti-SLAPP statute is a substantive right provided to

California citizens to protect their exercise of free speech. Put differently, applying Pennsylvania

law would ignore an important policy consideration of California, but applying California law

would recognize that policy consideration and, if the anti-SLAPP statute does not result in

dismissal of this action, the recourse would be the same as under Pennsylvania law. Thus, this

facto weighs in favor of applying California law.




9
  California and Pennsylvania have the same elements for a claim of defamation. Under California
law, the elements of a defamation claim are (1) a publication that is (2) false, (3) defamatory, (4)
unprivileged, and (5) has a natural tendency to injure or causes special damage. John Doe 2 v.
Superior Court (2016), 1 Cal. App. 5th 1300. Similarly, Pennsylvania’s elements for a defamation
claim are (1) defamatory nature of the communication, (2) its publication by the defendant, (3) its
application to the plaintiff, (4) the understanding by the recipient of its defamatory meaning, (5)
understanding by the recipient that it was intended to be applied to the plaintiff, (6) special harm
resulting from its publication; and (7) abuse of a conditionally privileged occasion. 42 Pa.C.S.
§8343.
                                                18
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 19 of 36



                       vi.     Section 6(f) - Certainty, predictability and uniformity of result

       This factor weighs in favor of applying California law. By applying California law and the

anti-SLAPP statute, uniformity and predictability would be upheld for California residents who

exercise their rights of free speech. To apply the law of the state which happens to the residence

of the individual about whom a California resident is speaking, even if that speech on the Internet

on a public debate, would result in unpredictability and lack of uniformity as the law being applied

would change depending solely on where the subject of the speech happened to reside.

                       vii.    Section 6(g) - Ease in the determination and application of the law
                               to be applied

       “Ideally, choice of law rules should be simply and easy to apply.” Restatement (Second)

of Conflict of Laws, Sec. 6 cmt. j. Here, Plaintiff is a well-known national figure in connection

with public debate and discourse surrounding pornography and excessive use, and alleges that a

California psychologist, in connection with public discourse that was undertaken entirely on the

Internet viewable by the entire world, was injured by certain statements. Such a scenario is vastly

different than an individual who, for instance, purchases a defective product in his home state and

is injured at his home by it. In that example, the forum state is targeted by the company to sell a

product to the resident in his home in the forum state. In this matter, the alleged False Statements

have no real connection with Pennsylvania at all; indeed, presumably Plaintiff would have felt

harmed by the alleged False Statements no matter where he happened to reside. There is no real

reason to apply Pennsylvania law to this matter other than that Rhodes’ address happens to have a

Pennsylvania zip code.

       However, a simple rule that applies the law of the state from which the speech originated

upholds the justifiable expectations of the parties, anchors the application of the law to the facts of




                                                  19
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 20 of 36



the case, and would result in a selection of substantive law that has an actual connection to the

facts alleged. As such, this factor favors applying California law to this case.

       In sum, the factors under Section 6 of the Restatement (Second) of Conflicts weighs in

favor of applying California law to this matter.

                   c. California has a More Significant Interest in having its Laws Applied than
                      Pennsylvania.

       Having considered the factors under the Restatement (Second) of Conflicts, the Court must

next consider the “interests analysis,” where the Court generally considers the interests and

policies of each jurisdiction. Similar to the above, Pennsylvania’s interest to this matter is largely

fortuitous; Pennsylvania simply happens to be the residence of Rhodes. The alleged False

Statements are not directed to Rhodes as a resident of Pennsylvania, and, in fact, are directed to

him (or more accurately NoFap) as a national or international figure or entity. Nothing in the

alleged False Statements concerns Pennsylvania directly.

       In contrast, California has a strong interest in having its laws apply to this matter.

California has specifically enacted the anti-SLAPP statute to weed out meritless lawsuits that are

designed to chill the exercise of free speech by California residents. California has a strong interest

in ensuring that its residents’ First Amendment rights are not curtailed by meritless litigation, and

California’s interest in this regard is actually heightened when those litigants attempt to avoid

California’s forum and select a forum that does not provide the same level of protection for free

speech rights. Dr. Prause and Liberos, and California residents, should have California law

available to them, and California’s interest in having its laws and protections apply to its residents,

like Dr. Prause and Liberos, greatly outweighs Pennsylvania’s interest in this matter.

        Therefore, based on the consideration of the above factors, California law should apply to

this matter.


                                                   20
         Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 21 of 36



        B. Application of California’s anti-SLAPP statute results in dismissal of this matter.

        Under California substantive law, application of the anti-SLAPP statute should result in

dismissal of this matter. California’s anti-SLAPP statute provides, in relevant part:

                (b)(1) A cause of action against a person arising from any act of that
                person in furtherance of the person's right of petition or free speech
                under the United States Constitution or the California Constitution
                in connection with a public issue shall be subject to a special motion
                to strike, unless the court determines that the plaintiff has
                established that there is a probability that the plaintiff will prevail
                on the claim.

                (2) In making its determination, the court shall consider the
                pleadings, and supporting and opposing affidavits stating the facts
                upon which the liability or defense is based.

                (3) If the court determines that the plaintiff has established a
                probability that he or she will prevail on the claim, neither that
                determination nor the fact of that determination shall be admissible
                in evidence at any later stage of the case, or in any subsequent action,
                and no burden of proof or degree of proof otherwise applicable shall
                be affected by that determination in any later stage of the case or in
                any subsequent proceeding.

                (e) As used in this section, “act in furtherance of a person’s right of
                petition or free speech under the United States or California
                Constitution in connection with a public issue” includes: (1) any
                written or oral statement or writing made before a legislative,
                executive, or judicial proceeding, or any other official proceeding
                authorized by law, (2) any written or oral statement or writing made
                in connection with an issue under consideration or review by a
                legislative, executive, or judicial body, or any other official
                proceeding authorized by law, (3) any written or oral statement or
                writing made in a place open to the public or a public forum in
                connection with an issue of public interest, or (4) any other conduct
                in furtherance of the exercise of the constitutional right of petition
                or the constitutional right of free speech in connection with a public
                issue or an issue of public interest.

Cal. Civ. Proc Code 425.16. This provision provides defendants in defamation suits with an early

opportunity to have meritless claims dismissed without having to incur the significant expense of

litigation.   Federal Courts that have considered anti-SLAPP statutes like California’s have


                                                  21
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 22 of 36



consistently concluded that they confer substantive rights under the Erie doctrine and are therefore

considered substantive law applicable by federal courts sitting in diversity. See United States ex

rel. Newsham v. Lockheed Misseles & Space Co., 190 F.3d 963 (9th Cir. 1999) (holding that the

anti-SLAPP Motion to strike attorney’s fees provisions apply in federal diversity cases); Liberty

Syndergistics Inc. v. Microflo, 718 F.3d 138 (2d. Cir. 2013) (noting that the California anti-SLAPP

statute confers substantive rights on defendants and reflects a substantive policy favoring the

special protection of certain defendants); Godin v. Schencks, 629 F.3d 79 (1st Cir. 2010) (noting

that the purposes of the Erie doctrine are best served by enforcement of anti-SLAPP statutes in

federal court); Henry v. Lake Charles Am Press, LLC, 566 F.23d 164 (5th Cir. 2009) (holding that

Louisiana law, including the Louisiana anti-SLAPP statute, governed the diversity case).

        To determine whether a lawsuit or cause of action should be dismissed under the California

anti-SLAPP statute, Section 425.16 establishes a two-part test.           Under part one, the party

requesting dismissal has the initial burden of showing that the lawsuit arises from an “act in

furtherance of the right of free speech or petition—i.e., that it arises from a protected activity.”

Tamkin v. CBS Broadcasting, Inc., 193 Cal. App. 4th 133, 142 (2011). Once the defendant has met

that burden, the burden shifts to the plaintiff to demonstrate probability of prevailing in the lawsuit.

Id. A cause of action that satisfies both, meaning that it arises from protected speech and lacks

merit, is a SLAPP suit and will be stricken under the anti-SLAPP statute. Id.

        1.      Defendants’ Conduct Arises from Protected Activities

        A cause of action arises from a protected activity under the California anti-SLAPP statute

if “(1) defendants’ acts underlying the cause of action, and on which the cause of action is based,

(2) were acts in furtherance of defendants’ right of petition or free speech (3) in connection with a

public issue.” Hall v. Time Warner, Inc., 153 Cal.App.4th 1337, 1346 (2007).



                                                  22
          Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 23 of 36



          As it concerns the first of these elements, the acts alleged herein consist of Dr. Prause

posting information on Twitter and other Internet forums concerning the debate surrounding

pornography addiction and the effects of excessive use, NoFap and the characteristics of the

individuals who tend to associate in that group, and inappropriate comments made by Rhodes.

          Next, the court must take those acts complained of and determine whether they were done

in furtherance of the exercise of Dr. Prause and Liberos’ rights of free speech. “An act is in

furtherance of the right of free speech if the act helps to advance that right or assists in the exercise

of that right.” Lieberman v. KCOP Television, Inc., 110 Cal.App.4th 156, 166 (2003). The alleged

False Statements of Dr. Prause were done either in response to attacks on her professional

credibility and reputation, were part of an engagement in a larger public discourse centered on

pornography addiction, or were identifying potential hate speech posted by individuals either on

the NoFap site or referencing NoFap in other Internet forums. In any of these contexts, the speech

identified by Plaintiff as “False Statements” was clearly in furtherance of Dr. Prause’s right of free

speech.

          Finally, the court must consider whether the acts are in connection with a matter of public

interest. While the California anti-SLAPP statute does not define “public interest,” its preamble

provides that its provisions “shall be construed broadly to safeguard the valid exercise of the

constitutional rights of freedom of speech and petition for the redress of grievances.” Cal. Civ.

Proc Code 425.16(a). California courts have reasoned that an issue of public interest is any issue

in which the public is interested. The issue need not be “significant” to be of “public interest” and

protected by the anti-SLAPP statute. See Nygard, Inc. v. Uusi-Kerttula, 159 Cal.App.4th 1027,

1039 (2008). Here, as Plaintiff alleges in the Complaint, the discourse surrounding pornography

addiction and excessive use has received increased attention in recent times, resulting in the NoFap



                                                   23
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 24 of 36



website having over 260,000 members and 496,000 subscribers on the subreddit forum. (Cmplt.

¶ 10). Plaintiff alleges that the NoFap website receives millions of visits per month. (Cmplt. ¶10).

Plaintiff also alleges that a “vigorous academic and societal debate” has emerged about whether

compulsive pornography use is a behavioral addiction. (Cmplt. ¶23). As such, this issue is clearly

important to the public, and therefore, the third elements is satisfied.

       In sum, the acts of Dr. Prause and Liberos at issue in this matter are in furtherance of the

rights of free speech and concern an issue of public importance such that the California anti-

SLAPP statute applies.

       2.      There is No Probability that Plaintiffs Can Succeed on their Claims

       After Dr. Prause and Liberos have met their burden to show that their acts arose from a

protected activity, the court must next analyze whether Plaintiff has met his burden to show a

probability of prevailing on his claims. Zamos v. Stroud, 32 Cal.4th 958, 965 (2004). In making

such a determination, the court considers the pleadings and affidavits submitted by the parties.

Tamkin v. CBS Broadcasting, supra, 193 Cal. App 4th at 145. The court accepts as true the

evidence favorable to the plaintiff and evaluates defendant’s evidence only to determine if

defendant’s evidence has defeated that submitted by plaintiff as a matter of law. Flatley v. Mauro,

39 Cal.4th 299, 325 (2006).

       In this matter, Plaintiff pleads a defamation and false light causes of action. Under

California law, defamation may occur by libel or slander. Defamation under California requires a

written communication, that is false, that is not protected by any privilege, and that exposes a

person to reputational injuries. See Cal. Civ. Code. §45. Thus, in order to prevail on a defamation

claim, a plaintiff must show “publication.” This “publication” does not simply mean that words

are posted somewhere for others to read; in the defamation context, “publication” means that a



                                                  24
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 25 of 36



statement is communicated to a third person who understands its defamatory meaning as applied

to the plaintiff. See Shively v. Bozanich, 31 Cal.4th 1230, 1242 (2003). In other words, publication

of the defamatory statement requires that “the statement on which the claim is based must

specifically refer to, or be ‘of and concerning,’ the plaintiff in some way.” Blatty v. New York

Times Co., 42 Cal.3d 1033, 1042 (1986). Whether an alleged defamatory statement can reasonably

be interpreted as referring to the plaintiff is a question of law for the court. Alszeh v. Home Box

Office, 67 Cal.App.4th 1456, 1461 (1998).

       Rhodes simply cannot establish the necessary elements for his defamation claim. In the

body of his Complaint, Rhodes attempts to lump together many different online postings and acts

as if those postings were all asserted directly against him personally. In reality, in the Exhibits

Rhodes attached to his Complaint, almost none of the online discourse involves Rhodes personally.

The vast majority of the statements of which Rhodes complains are directed to NoFap the

website/online forum, and do not even mention Rhodes at all.

       More particularly, as identified above in the Factual Background, Plaintiff alleges that

Dr. Prause has defamed him by stating that Rhodes:

           •   Threatened to stalk Dr. Prause

           •   Cyberstalked Dr. Prause and other women

           •   Harassed Dr. Prause

           •   Is subject to a restraining order

           •   Is misogynistic

           •   Promotes the “Proud Boys”

           •   Has been reported to the FBI




                                                   25
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 26 of 36



(Cmplt. 26). Plaintiff also claims that Dr. Prause has stated that NoFap itself is a hate group,

promotes discrimination, and support misogyny and anti-Semitism. (Cmplt. 28). Taking each of

these allegations in turn and examining the online posts in the Exhibits to the Complaint reveals

that Plaintiff’s claims are wholly unsubstantiated and fail as a matter of law.

       First, the only reference to physical stalking of Dr. Prause appears in a Tweet authored by

Rhodes himself:




None of the online posts included in the Exhibits to the Complaint reveal a comment where

Dr. Prause actually accused Plaintiff of physically stalking her. Indeed, the only references to

physical stalking appear as a result of Rhodes’ own joke about someone else stalking Dr. Prause.

Plainly, no reasonable person would view what Dr. Prause posted as a claim that Rhodes himself

stalked Dr. Prause, and in any event, such a post by Dr. Prause cannot be defamatory of Rhodes

given that the post consisted of Rhodes’ own words.

       Further, a careful comparison of the allegations Rhodes makes in the Complaint about the

“False Statements” and the Exhibits he attaches reveals that the claims of promotion of the Proud




                                                 26
       Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 27 of 36



Boys, misogynistic behavior, threats of rape, harassment, promotion of sexism actually concern

NoFap, not Rhodes:




                                             27
Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 28 of 36




                              28
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 29 of 36




Indeed, the entire exchange of Tweets attached to Plaintiff’s Complaint is between Dr. Prause and

the NoFap Twitter account, not Rhodes. No reasonable observer to these posts would directly

                                               29
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 30 of 36



equate Dr. Prause’s statements with Rhodes himself, particularly as Rhodes was communicating

entirely with the NoFap Twitter handle and in a manner that distanced himself from the NoFap

account by referring to Alexander Rhodes in the third person while using the NoFap Twitter

account:




Thus, any reasonable observer would conclude that the exchanges between Dr. Prause and NoFap

were different than an exchange between Dr. Prause and Rhodes himself, and any statements made

regarding NoFap would not directly concern Rhodes individually.

       Rhodes also complains that Dr. Prause claimed he was subject to no contact orders and was

reported to the FBI for cyberstalking. Again, an examination of the actual Exhibits demonstrates

that Dr. Prause indicated Rhodes was subject to a no contact “request” by her, which he ignored

when he surreptitiously engaged Dr. Prause by using the NoFap Twitter account.




                                              30
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 31 of 36



The Exhibits also reflect that Dr. Prause, when discussing reports to the FBI and cyberstalking,

was not referring to Rhodes at all, but was actually talking about Gary Wilson, one of Rhodes’

fellow anti-porn crusaders who runs the website yourbrainonporn.com:




                                              31
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 32 of 36




Similar to the above, no reasonable person would view any of these statements as being directed

to Rhodes personally. The statements of which Plaintiff complains and has attached to his own

Complaint are either directed to NoFap or clearly to individuals other than Rhodes. As such,

Rhodes cannot establish that these statements were “published” against him individually, and

therefore his defamation claims fail as a matter of law. As Rhodes cannot demonstrate a

probability of success on his claims, the California anti-SLAPP suit bars this matter.

       It is especially clear that Rhodes cannot sustain his defamation claims when taking into

consideration the heightened burden Rhodes must meet as a limited public figure.            Under

California law, an individual becomes a public figure when there is a public controversy, plaintiff

undertakes some voluntary act through which he or she seeks to influence resolution of the issue,

and the statements at issue are germane to that controversy. See Copp v. Paston, 45 Cal.App.4th

829, 845-46 (1996). Here, Rhodes thrust himself into a public debate surrounding pornography

addiction by creating the NoFap website and accepting various national speaking engagements.

Additionally, the statements at issue concern this public debate, and as such, Rhodes is considered

a limited public figure. As such, to succeed on his claims, Rhodes must prove, in addition to the

above elements, that the allegedly defamatory statements were made with knowledge of their

                                                32
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 33 of 36



falsity or with reckless disregard for their truth. New York Times Co. v. Sullivan, 376 U.S. 254,

279-280 (1964). Rhodes must prove the elements by clear and convincing evidence. Id.

       Plaintiff cannot take statements directed to NoFap and other individuals, loosely lump them

all together as if they were each asserted against him, and then maintain a cause of action in his

personal capacity and expect to meet his heavy burden. Stated differently, no reasonable person

would view these comments about NoFap, Gary Wilson, or others and attribute them to Rhodes

directly. As stated above, the complained of statements must specifically refer to or be of or

concerning Rhodes in some way. The only online posting that is attributed to Rhodes directly

exists because Rhodes tweeted it himself. The remainder of Rhodes’ complaints simply does not

refer to him or concern him personally. As such, Plaintiff cannot maintain his defamation claim

particularly with the heightened burden he carries as a limited public figure.

       Plaintiff’s false light claim fails for many of the same reasons. A false light claim “is in

substance equivalent to the [plaintiff’s] libel claim, and should meet the same requirements of the

libel claim on all aspects.” Kapellas v. Kofman, 1 Cal.3d 20, 35 n.16 (1969); see also Gilbert v.

Sykes, 147 Cal.App.4th 13, 34 (2007) (noting that the failure of the defamation claim results in the

failure of all other causes of action based on the same publications).

       In sum, Plaintiff cannot meet his burden to show a probability of success on his claims, as

the statements he identified as being defamatory are not actually directed to him, do not mention

him, and no reasonable person would attribute those statements to Rhodes personally.

Accordingly, the California anti-SLAPP statute requires dismissal of this action. Furthermore, as

per the California anti-SLAPP statute, Dr. Prause and Liberos are entitled to and hereby demand

their attorney’s fees for having to defend this meritless lawsuit.




                                                 33
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 34 of 36



       IV.        PLAINTIFF’S DEFAMATION CLAIMS FAIL AS A MATTER OF LAW

       Separate and apart from the above argument regarding the California anti-SLAPP statute,

Plaintiff’s claims fail as a matter of law. Regardless of whether California law or Pennsylvania

law applies, Plaintiff cannot sustain his causes of action. As such, this matter should be dismissed

with prejudice.

       As it concerns the elements of a defamation claim, California and Pennsylvania have the

same elements for a claim of defamation. Under California law, the elements of a defamation

claim are (1) a publication that is (2) false, (3) defamatory, (4) unprivileged, and (5) has a natural

tendency to injure or causes special damage. John Doe 2 v. Superior Court (2016), 1 Cal. App.

5th 1300. Similarly, Pennsylvania’s elements for a defamation claim are (1) defamatory nature of

the communication, (2) its publication by the defendant, (3) its application to the plaintiff, (4) the

understanding by the recipient of its defamatory meaning, (5) understanding by the recipient that

it was intended to be applied to the plaintiff, (6) special harm resulting from its publication; and

(7) abuse of a conditionally privileged occasion. 42 Pa.C.S. 8343. In particular, both laws have

an express requirement that the recipients of the statements are able to reasonably appreciate the

connection between the statements and the actual plaintiff. See Blatty v. New York Times Co., 42

Cal.3d 1033, 1042 (1986); Weaver v. Lancaster Newspapers, Inc., 926 A.2d 899 (Pa. 2007).

       For the same reasons explained above, Plaintiff cannot demonstrate that a reasonable

person would attribute the statements to him personally such they cause him harm. The referenced

statements, save for one posting that Rhodes himself authored, are directed to NoFap the

website/group or Rhodes’ colleagues. No reasonable person would attribute the referenced

statements regarding the membership of the NoFap group or the actions of Rhodes’ colleagues




                                                 34
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 35 of 36



directly to Rhodes personally. As such, and for the same reasons outlined above, Rhodes’ claims

fail as a matter of law.

        Moreover, “defamation does not lie for disagreements over opinions or opinions that my

not flatter the subject.” Sprague v. Porter, 2013 Phila. Ct. Com. Pl. LEXIS 368 (2013); see also

Ringler Associates Inc. v. Maryland Casualty Co., 80 Cal. App. 4th 1165 (2000) (noting that in

general an essential element of defamation is that the publication be of a false statement of fact

rather than opinion). Many of the statements at issue in Plaintiff’s Complaint can be seen as

opinion regarding the characteristics of the membership of NoFap or the type of activities and

viewpoints that NoFap supports and encourages. For this additional reason, Plaintiff’s claims fail

as a matter of law and should be dismissed with prejudice.

                                        CONCLUSION

        Based on the foregoing, Plaintiff’s claims should be dismissed with prejudice.



A JURY TRIAL IS DEMANDED

Date: December 20, 2019                                      Respectfully submitted

                                                             CIPRIANI & WERNER, P.C.

                                                     BY:     /s/ Philip J. Sbrolla
                                                             PHILIP J. SBROLLA, ESQUIRE
                                                             PA ID No. 90231
                                                             JASON R. McLEAN, ESQUIRE
                                                             PA ID No. 306835
                                                             650 Washington Road, Suite 700
                                                             Pittsburgh, PA 15228
                                                             (412) 536-2500
                                                             psbrolla@c-wlaw.com
                                                             jrmclean@c-wlaw.com
                                                             Counsel for Defendants, Nicole
                                                             Prause and Liberos LL




                                                35
        Case 2:19-cv-01366-MPK Document 12 Filed 12/20/19 Page 36 of 36



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such to all counsel

of record.




                                                          /s/ Philip J. Sbrolla
                                                          PHILIP J. SBROLLA, ESQUIRE
